SOMMERVILLE, J.
Rule 15 (67 South, xi) of the court prescribes that previous notice of the intention to make an application to this court for the issuance of a writ of mandamus addressed to a trial judge shall be preceded by a notice of the intention to make such application to the judge of the trial court and to the opposing party, or his counsel.
In his return, the trial judge makes answer that the notice required in rule 15 has never been given to him, and that if such notice had been given to him—
■“your respondent would have had an opportunity to give the matter judicial consideration; and this entire matter could, and in all probability would, have been amicably and properly adjusted; that as soon as your respondent learned that relator was dissatisfied with the ■order of appeal, he immediately did all in his power to have the matter brought before him for adjustment. And your respondent even now desires to assure this honorable court that he has not the slightest desire to deprive the relator of any legal or equitable right due him under the law in the premises, or impede in the slightest manner relator’s constitutional right to prosecute his appeal from the judgment rendered against him by your respondent in the matter heretofore referred to.”
The judge attaches to his return a carbon copy of a letter dated September 11, 1915, addressed to him by counsel for the defendant, which he says was received by him September 21, 1915,' seven days after the application for the writ had been made to this court. This carbon copy is not such notice as is contemplated by the rules of the court, even if the original thereof had been received by the judge; but the judge says that the original has never been received by him. There has been no attempt to show that notice was served on the opposing party in the suit, or on his counsel.
The alternative writ of mandamus issued herein is recalled, and this application is dismissed, at relator’s costs.